NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                      2008-3037

                                 WILLIAM D. SMITH,

                                                      Petitioner,

                                           v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                      Respondent.

      William D. Smith, of Versailles, Kentucky, pro se.

      Sara B. Rearden, Attorney, Office of the General Counsel, Merit Systems
Protection Board, of Washington, DC, for respondent. With her on the brief were B. Chad
Bungard, General Counsel, and Rosa M. Koppel, Deputy General Counsel.

Appealed from: Merit Systems Protection Board
                                                                                          i1
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2008-3037

                                  WILLIAM D. SMITH,

                                                 Petitioner,

                                            v.

                       MERIT SYSTEMS PROTECTION BOARD,

                                                 Respondent.


Petition for review of the Merit Systems Protection Board in CH0752060507-I-1.

                            __________________________

                            DECIDED: May 13, 2008
                            __________________________


Before NEWMAN, PROST, and MOORE, Circuit Judges.

PER CURIAM.

       Mr. William Smith appeals the decision of the Merit System Protection Board

(“Board”) dismissing his petition for review as untimely filed. Smith v. U.S. Postal Serv.,

106 M.S.P.R. 405 (Dec. 5, 2006). We affirm.

                                     BACKGROUND

       Mr. Smith was employed by the United States Postal Service (“agency” or

“USPS”) at the Frankfort, Kentucky, Post Office as a custodian. He was removed from

this position effective April 15, 2006. On May 11, 2006, he filed an appeal with the

Board seeking reversal of his removal.
      At a December 5, 2006 pre-hearing conference, Mr. Smith indicated that he

would like to use the grievance procedures of the American Postal Workers Union

(“APWU”) to challenge his removal.       That same day, he sent a written request to

withdraw his appeal from the Board, and the administrative judge issued an initial

decision dismissing his appeal as withdrawn. Mr. Smith was informed that decision

would become final on January 9, 2007.

      On June 4, 2007, using the form for initial appeals, Mr. Smith filed a new

submission with the Board again challenging his removal. This filing was forwarded to

the Clerk of the Board to be processed as a petition for review of the December 5, 2006

initial decision dismissing his appeal as withdrawn. On August 23, 2007, the Board

dismissed the petition as untimely filed without a showing of good cause for the delay.

Smith, 106 M.S.P.R. at 405. This appeal followed.

                                       DISCUSSION

      We must affirm the Board’s decision unless we find it to be: “(1) arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law; (2) obtained

without procedures required by law, rule, or regulation having been followed; or (3)

unsupported by substantial evidence.” 5 U.S.C. § 7703(c); Walls v. Merit Sys. Prot. Bd.,

29 F.3d 1578, 1581 (Fed. Cir. 1994).

      5 C.F.R. § 1201.114(d) states that

      [a]ny petition for review must be filed within 35 days after the date of
      issuance of the initial decision or, if the petitioner shows that the initial
      decision was received more than 5 days after the date of issuance, within
      30 days after the date the petitioner received the initial decision.

Based on these requirements, the Board determined that Mr. Smith’s June 4, 2007,

petition was untimely filed by four months and twenty-six days.



2008-3037                                  2
       In order for an untimely filed petition for review to be accepted, an appellant must

file a motion for waiver of the filing deadline and an affidavit or a statement sworn under

the penalty of perjury showing good cause for the delay. 5 C.F.R. § 1201.114(f). Here,

Mr. Smith’s petition did not include an affidavit or a statement sworn under the penalty

of perjury. The Board nonetheless considered Mr. Smith’s assertions “that he ‘did not

know how to file a petition,’ and that he ‘was told’ that he could file with the Board

because his grievance was not timely resolved.” Smith, 106 M.S.P.R. at 408. As the

Board noted, however, “[i]t is unclear who may have given the appellant this advice.” Id.

The Board found that Mr. Smith failed to establish good cause, noting that the delay of

nearly five months is not minimal and that the initial decision provided express notice of

the time limit and procedure for obtaining review by the Board. We agree. 1

       Accordingly, we find that Mr. Smith fails to show that the Board’s dismissal of his

petition was arbitrary, capricious, an abuse of discretion, not in accordance with law,

procedurally defective, or unsupported by substantial evidence.

                                         COSTS

       Each party shall bear its own costs.




       1
              Although Mr. Smith used the form for initial appeals, his new submission
was processed as a petition for review of the December 5, 2006 initial decision. As the
Board has previously stated, “[w]here an appellant has filed a second petition for appeal
after withdrawing his first one, it is generally appropriate to consider the second petition
as a new, late-filed appeal and to determine whether good cause has been established
for waiving the filing deadline.” McNeil v. U.S. Postal Serv., 98 M.S.P.R. 18, 22 (2004)
(citing Nabors v. U.S. Postal Serv., 31 M.S.P.R. 656, 659 (1986), aff’d, 824 F.2d 978
(Fed. Cir. 1987) (Table)). We note, however, that the result would be the same if the
Board had treated Mr. Smith’s petition as a new, late-filed appeal because any such
appeal would still be an untimely filing for which Mr. Smith has failed to show good
cause.



2008-3037                                     3